Citation Nr: 1507936	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-01 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to November 5, 2012, and in excess of 70 percent thereafter, for posttraumatic stress disorder.  

2.  Entitlement to an effective date earlier than October 25, 2012, for the grant of a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

As will be discussed further below, the Veteran was granted a TDIU in November 2012 rating decision.  The Veteran filed a notice of disagreement in April 2013.  However, to date a statement of the case has not been issued.  

A review of the Veteran's Virtual VA claims file and Veterans Benefits Management System (VBMS) file reveals documents that are either duplicative or irrelevant to the issues on appeal  

The issue of entitlement to special monthly compensation has been raised by the record in an April 2013 statement from the Veteran's Representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to an earlier effective date for the grant of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), flattened affect, panic attacks more than once a week, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, impaired impulse control such as unprovoked irritability with periods of violence, inability to establish and maintain effective relationships, hallucinations, intrusive thoughts, anger, nightmares, avoidance, hypervigilance, exaggerated startle response, flashbacks, lack of motivation, guilt and GAF scores of 40, 45, and 55.  


CONCLUSION OF LAW

For the entire appeal period, the criteria for a 70 percent rating, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Veteran's claim for a higher rating for PTSD arises from a disagreement with the initial evaluation that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's post-service VA treatment records and the Veteran's Social Security Administration (SSA) records have been associated with the claims file.  Additionally, the Veteran has not identified any evidence that has not been requested or obtained.      

The Veteran was afforded VA examinations in November 2008 and November 2012.  The Veteran was also provided with an addendum opinion in January 2009.  The Board finds that the VA examinations are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's PTSD in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board notes that the most recent VA examination was completed over two years ago.  However, the Veteran does not contend that his symptoms have worsened since the November 2012 VA examination.  Additionally, the Board finds that the evidence of record added to the file since the November 2012 VA examination does not indicate a worsening of the Veteran's PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (providing that the mere passage of time between a prior VA medical examination and the adjudication of a claim is not, in and of itself, sufficient to compel VA to provide the veteran with a new, contemporaneous medical examination); see also VAOPGCPREC 11-95 (noting that nothing in court precedent indicates that an examination that is contemporaneous with the claim for an increase and is adequate for rating purposes at the agency of original jurisdiction would be rendered inadequate for purposes of the Board's review solely by reason of the passage of time between the examination and the Board's review; an examination report which was sufficient for purposes of the claim before the agency of original jurisdiction will thus generally be sufficient for purposes of the Board's review).  Therefore, a remand for another VA examination is not necessary.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2014).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  Under the General Rating Formula For Mental Disorders, to include PTSD, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  In Vazquez-Claudio v. Shinseki, the Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014).

Background

VA treatment records dated April 2008 to September 2008 show that in April 2008 the Veteran reported frequent intrusive thoughts, behaviors of violence, homicidal thoughts, being aggressive toward others, and problems controlling his temper.  The Veteran reported recurrent distressing dreams, reliving the traumatic experience, avoiding activities that remind him of the events, and irritability.  The Veteran reported that he has trouble getting along with people, a history of altercations, being verbally abusive towards others and physically fighting when agitated.  The Veteran reported that he lives with his wife in a rural area preferring to avoid contact with people and being isolated.  The Veteran reported that he only has a few friends and has problems with closeness and intimacy.  The Veteran reported that he experiences sleep disturbances, startles easily, is vigilant, and experiences frequent nightmares.  He reported that he experiences depressed mood, lack of energy, lack of motivation, and loss of interest in pleasurable activity.  The Veteran reported fleeting thought of suicide but denied plan or intent.  The Veteran reported that he was married for 34 years with constant problems due to his "behavior".  The Veteran reported a conflicted relationship with a woman whom he met 30 years prior and had proposed to move to New York to live with her.  The Veteran reported a history of conflict with his niece.  The examiner diagnosed PTSD and assigned a GAF score of 45.  

Treatment records also show that on mental status examinations the Veteran was noted as adequately groomed with no abnormal psychomotor activity.  His mood was noted as euthymic and affect normal in range.  His speech was normal rate and volume and spontaneous in nature.  The Veteran denied hallucinations and delusions.  His though process was goal directed and without delusions, paranoia, obsessions, or compulsions.  The Veteran denied suicidal and homicidal ideation or intent.  The Veteran was alert and oriented to person, time and place.  His recent, remote, and long term memory were intact.  The Veteran demonstrated adequate insight and judgment and appeared to be a truthful reporter.  

The Veteran was afforded a VA examination in November 2008.  The Veteran reported that he was married in 1973 and has a daughter and a son.  The Veteran reported that his relationship has been difficulty due to his temper problems and extra marital relationships.  The Veteran reported that he has a decent relationship with his daughter but was strained with his son for the prior couple of years.  He reported that he has friends but not any regular activities.  He reported that he talks to them on the phone weekly.  The Veteran reported that he hunts, goes fishing and enjoys his dog but has lost interest in these since Vietnam.  The Veteran denied a history of suicide attempts.  The Veteran reported a history of violence and assaultiveness.  The Veteran reported that the last episode occurred about two weeks prior.  The Veteran reported that he has also been physical with his wife.  The Veteran reported that he had a flashback about a week prior when a man tapped him on the shoulder and he turned around and hit him knocking him to the ground.  The Veteran reported that he quit drinking two years prior but still has trouble with his PTSD.  

On mental status examination, the Veteran was noted as clean and casually dressed. His psychomotor activity and speech were unremarkable.  The Veteran's mood was noted as anxious and good.  The Veteran's was noted as easily distracted.  The Veteran was oriented to person, time and place.  His thought process and thought content were noted as unremarkable.  There were no delusions and he was noted as understanding the outcome of his behavior and understood that he had a problem.  The Veteran reported significant sleep difficulties complicated by nightmares but since starting medication in April 2008 his sleep was described as normal.  The Veteran was noted as having hallucinations, but not persistent.  The Veteran was noted as having inappropriate behavior in that he has a problem with his temper and violence.  The Veteran did not have obsessive or ritualistic behavior or panic attacks.  The examiner noted that when the Veteran has flashbacks he becomes homicidal.  The Veteran reported that he has suicidal ideation on a fleeting basis but has no plan due to his religious beliefs.  The Veteran was noted as having fair impulse control.  He was noted as having episodes of violence.  The Veteran was able to maintain minimum personal hygiene and there were no problems with daily activities.  The Veteran's remote, recent, and immediate memories were noted as mildly impaired as he had problems giving dates related to past events and reported missing his medication sometimes due to forgetfulness.  The examiner assigned a GAF score of 45.  The examiner found that the Veteran's PTSD signs and symptoms resulted in deficiencies in judgment, thinking, family relations, work, and mood due to flashbacks, irritability, temper, anxiety, and anger.  

VA treatment records dated September 2009 to August 2010 show that the Veteran reported continued intrusive thoughts and nightmares.  The Veteran also denied suicidal ideation.  The Veteran reported problems sleeping.  The Veteran reported ongoing problems with anger.  The Veteran was noted as having symptoms of nightmares and flashbacks.  He was also noted as having symptoms of avoidance, diminished interest in activities, sleep disturbance, irritability or outburst of anger, hypervigilance, and exaggerated startle response.  His symptoms were noted as causing significant distress or impairment.  On mental status examinations the Veteran was noted as pleasant and cooperative.  His psychomotor activities were normal and appropriate.  He was alert and oriented to person, time, place, and situation.  The Veteran was noted as wearing appropriate clothing.  His speech was normal rate and tone.  His mood was euthymic and his affect was congruent with appropriate range.  His insight, judgment, memory, and concentration were unimpaired.  There were no signs or symptoms of psychosis no auditory or visual hallucinations, no delusions or illusions, and no ideas of reference or thought.  His thought flow was normal with no racing thoughts or flights of ideas.  There was not thought blocking and no circumstantiality or tangentially.  His thought content was normal without any suicidal or homicidal ideation, plan, or intent.  The Veteran was assigned GAF scores of 40, 45 and 55.

A December 2009 SSA Function Report shows the Veteran's wife reported that she and the Veteran had known each other for 37 years.  She reported that she and the Veteran like to fish, go for walks with the dogs, and watch TV.  She reported that the Veteran watches television, washes his clothes, and sometimes washes the dishes and vacuums.  She reported he helps take care of the grandchildren and their dog.  She reported sleep disturbances and the Veteran forgets to take his medication and turn off the water.  She reported that the Veteran reads the bible and goes to church three times per week.  She also reported that when the Veteran goes hunting he only uses a bow.  She reported that he rides around with friends and talks with friends almost every day.  She reported that when the Veteran does not take his medication he gets "very ugly".  She reported that he does not like being in large crowds and does not go to people's houses.  She reported that the Veteran does not handle stress very well.  She reported that when is in a large crowd of people he is always looking around to see if anybody is doing anything unusual.  

Another December 2009 SSA Function Report shows that the Veteran reported that sometimes he takes care of his grandchildren and pets.  The Veteran reported that without his medication he cannot sleep and has nightmares.  The Veteran reported that sometimes he forgets to take his medication.  The Veteran reported that he prepares food daily, does his laundry, washes dishes, and runs the vacuum, and puts wood in the outside stove.  The Veteran reported that he watches TV daily and goes hunting once a year.  He reported that he does not use guns anymore.  The Veteran reported that he goes to church, calls his friends, or just rides around with them a few times a week. The Veteran also reported that when he does not take his medication people say he is "ugly" and disrespectful.  The Veteran reported that he does not go to very many people's houses.  The Veteran reported that he does not handle stress very well.

Another December 2009 SSA Function Report shows that the Veteran's son reported that the Veteran sometimes helps watch his grandchildren and take care of his dog.  The Veteran's son reported that the Veteran is very restless and seems to have a lot of trouble sleeping.  He reported that the Veteran sometimes has trouble remembering to take his medication.  He reported that the Veteran cooks, cleans, does laundry and fills up a wood stove.  The Veteran's son reported that the Veteran has trouble controlling his temper and gets very irate.  He also reported that the Veteran has trouble remembering certain things and trouble concentrating for an extended period of time.  He reported that the Veteran has lost his temper and had trouble with authority figures and employers.

A September 2011 letter from a VA psychiatrist shows that the Veteran's PTSD severely impairs his ability to function in multiple areas.  The psychiatrist noted that the Veteran has difficulty responding to stressful family, occupational and financial situations.  His impairments extend to carrying out instructions performing activities within a schedule, remembering detailed instructions, maintaining attention and concentration for extended periods, sustaining an ordinary routine and maintaining regular attendance.  The Veteran was also noted as having impaired ability to complete a normal workday and work week without interruption from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods.  The psychiatrist noted that the Veteran was unable to reasonably accept instructions and respond appropriately to criticism from supervisors and get along with coworkers or peers without distracting them or exhibiting behavioral extremes.  The psychiatrist also concluded that the Veteran has impaired ability to respond appropriately to changes, be aware of normal hazards and take appropriate precautions, set realistic goals or make plans independently of others.  The psychiatrist concluded that the Veteran could not perform sustained work on a regular basis because of these impairments.  
The Veteran was afforded another VA examination in November 2012.  The examiner noted that is symptomatology was associated with major impairment of functioning.  The examiner noted that the Veteran's symptoms had become worse since his last examination with exacerbation likely surrounding his retirement and resulting increase in leisure time that is spent ruminating on traumatic military experiences.  He has also developed panic attacks since retiring.  The examiner assigned a GAF score of 40.  The examiner noted that the Veteran had occupational and social impairment with deficiencies in most areas.  

The Veteran reported that he remained married to his long time wife.   He reported that they are close but he frequently directs his anger outbursts toward her and she is reportedly afraid of him and feels she must "walk on eggshells".  He denied that he has ever been physically violent towards her. The examiner noted that recent VA records show that his wife has considered leaving him due to his anger.  The Veteran reported that he had two children and he is not close with either.  He reported that when he goes to visit his son in jail he becomes short of breath because it reminds him of Vietnam.  The Veteran reported that he has no friends and stated that due to his suspiciousness he only likes to be around family.  He reported that since retiring he feels restless and does not know what to do with himself.  He reported that he is trying to get into bow hunting; however, he had not had the heart to kill anything.  He also reported that he regularly attends church.  The examiner noted that the Veteran's anger management and concentration problems could significantly negatively impact work performance.  

The examiner noted that the Veteran had depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss such as forgetting names, directions, or recent events, flattened affect, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and impaired impulse control such as unprovoked irritability with periods of violence.  

On mental examination, the Veteran was noted as alert and oriented.  His mood appeared dysphoric and anxious with congruent effect.  His thoughts were logical and goal oriented.  There was no evidence of psychosis.  His speech was within normal limits; however a slight stutter at time.  The Veteran reported that he stutters more when not medicated.  The Veteran demonstrated concrete thinking.  He denied suicidal and homicidal ideation.  The Veteran reported daily intrusive memories, nightmares, and flashbacks.  He reported hypervigilance, suspiciousness, irritability, anger, and violent outbursts.  The Veteran reported avoidance of reminders of Vietnam, Asians, and crowded places.  The Veteran reported panic attacks a couple of times per week.  The Veteran also reported feelings of guilt.  

Analysis

Having considered all the evidence of record and the applicable law, the Board finds that for the entire appeal period, a 70 percent disability rating, but no higher, for the Veteran's PTSD is most appropriate.

As outlined above, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), flattened affect, panic attacks more than once a week, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, impaired impulse control such as unprovoked irritability with periods of violence, inability to establish and maintain effective relationships, hallucinations, intrusive thoughts, anger, nightmares, avoidance, hypervigilance, exaggerated startle response, flashbacks, lack of motivation, guilt and GAF scores of 40, 45, and 55.  

However, the Board finds that the Veteran's symptoms during the entire appeal period are not the type and severity contemplated by the 100 percent rating criteria.  The Board acknowledges that the Veteran was noted to have hallucinations and that the Veteran was noted as homicidal when experiencing flashbacks.  However, the Veteran's hallucinations were not found to be persistent and the Veteran otherwise denied homicidal ideations and was not found to be a persistent threat to others.  Furthermore, the Veteran's symptoms have not been manifest by gross impairment of thought processes or communication, persistent delusions, grossly inappropriate behavior, persistent danger of hurting self, intermittent inability to perform daily living, (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Instead, the Veteran repeatedly denied suicidal ideation.  He was repeatedly noted as properly groomed with no abnormal psychomotor activity.  His speech was noted as normal and there were no obsessions or compulsions.  The Veteran was noted as alert and oriented and his memory was intact.  The Veteran was also noted as having normal thought processes.  Additionally, the Veteran was in a long term, albeit strained relationship with his wife.  The Veteran also reported attending church, talking with friends on the phone, and a possible interest in bow hunting.  Therefore, the Board finds that total occupational and social impairment has not been shown at any time during the appeal period.   

The Board also notes that the Veteran was assigned GAF scores of 40, 45, and 55.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect, circumstantial speech, or occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends or conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas.  While the GAF scores are not determinative by themselves, the Board finds that taken together with the other evidence of record, the type, frequency, and severity of the Veteran's symptoms reflects a level of impairment that most closely approximates a 70 percent disability rating for the entire appeal period.

Again, the Board notes that the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013) ("[The veteran]'s proposed interpretation, meanwhile, would nullify this clear structure by reading relevant symptomatology almost entirely out of the regulation at the 70 percent level.  Under his construction, a veteran whose symptoms correspond exactly to a 30 percent disability could attain a 70 percent rating simply by demonstrating that those symptoms have adversely impacted his work, school, family relations, judgment, thinking, and mood.  This interpretation runs contrary to the regulation's plain language.").

In reaching the above conclusions, the Board has resolved the benefit of the doubt in the Veteran's favor to the extent indicated.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  However, as discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, as seen above, the Board has taken into consideration those symptoms which are not explicitly listed as examples under the diagnostic code; therefore there are no additional symptoms that are not addressed by the rating schedule or that have not been considered by the Board in assigning the appropriate rating.  The Veteran also has not described any exceptional or unusual features of PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

An initial rating of 70 percent for PTSD, but no higher, is granted for the entire appeal period, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Again, the Veteran was granted a TDIU in November 2012.  The Veteran filed a notice of disagreement with the effective date in April 2013.  However, to date a statement of the case has not been issued.  Therefore a remand is necessary to provide the Veteran with such.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The Veteran should be furnished a statement of the case that addresses the issue of entitlement to an earlier effective date for the grant of of TDIU. The issue should only be returned to the Board if the Veteran files a timely Substantive Appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


